Exhibit 10.1

 

PERFORMANCE STOCK AWARD GRANT AGREEMENT

 

THIS PERFORMANCE STOCK AWARD GRANT AGREEMENT (the “Agreement”), by and between
TWIN DISC, INCORPORATED (the “Company”) and
_____________________________________ (the “Employee”) is dated this 31st day of
October, 2019, to memorialize an award of performance stock of even date
herewith.

 

WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2018
(the “Plan”), whereby the Compensation and Executive Development Committee of
the Board of Directors (the “Committee”) is authorized to grant performance
stock awards that entitle an employee of the Company receiving such award to
shares of common stock of the Company if the Company achieves certain
predetermined performance objectives; and

 

WHEREAS, effective October 31, 2019, the Committee made an award of performance
stock to the Employee as an inducement to achieve the below described
performance objectives.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:

 

1. Performance Stock Award Grant.  Subject to the terms of the Plan, a copy of
which has been provided to the Employee and is incorporated herein by reference,
the Company has granted the Employee a performance stock award effective October
31, 2019.  Such performance stock award shall entitle the Employee to receive a
number of shares of the Company’s common stock (the “Shares”) if the Company
achieves the average return on invested capital, average sales revenue, and
average annual earnings per share (the “Performance Objectives”) stated below
for the three fiscal year period ending June 30, 2022 (the “Performance
Period”):

 

 

Average Return on

Invested Capital (a/k/a

Return on Total

Capital)

(40% Weight)

Average Sales Revenue

(30% Weight)

Average Annual

Earnings Per Share

(30% Weight)

Maximum (150% payout)

XX%

$XXX

$XXX

Target (100% payout)

XX%

$XXX

$XXX

Threshold (50% payout)

XX%

$XXX

$XXX

 

For purposes of the above table:

 

“Average Return on Invested Capital” (also known as Average Return on Total
Capital) is the average amount of “Return on Invested Capital” for the three
fiscal years of the Performance Period. Return on Invested Capital is measured
as NOPAT divided by Invested Capital, where NOPAT equals earnings from
operations, less tax, calculated using the actual reported effective tax rate,
and Invested Capital equals long-term debt plus shareholders equity.

 

“Average Sales Revenue” is the average of the amount reported as annual “Net
Sales” in the Company’s financial statements for the three fiscal years of the
Performance Period.

 

“Average Earnings Per Share” is the average of the amount reported as “Diluted
earnings per share attributable to Twin Disc common shareholders” for the three
fiscal years of the Performance Period.

 

2.              Target Shares Awarded; Adjustments. The target number of Shares
awarded under this Agreement is _______ Shares. The actual number of Shares that
will be issued upon attainment of one or more of the Performance Objectives
shall be determined as follows after the end of the Performance Period:

 

 

(a)

With respect to each Performance Objective, a value shall be determined as a
percentage of the target based on the attainment of the Performance Objective
for the Performance Period. If the Company does not obtain the threshold for
that Performance Objective, such percentage shall be 0%. If the Company equals
or exceeds the maximum for that Performance Objective, the percentage shall be
150%. With respect to each of the Performance Objectives, outcomes between the
threshold and target will be interpolated linearly between the amount of
threshold award and the amount of the target award applicable to that
Performance Objective, and outcomes between target and maximum will be
interpolated linearly between the amount of the target award and the amount of
the maximum award applicable to that Performance Objective.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

The percentage for each Performance Objective shall be multiplied by the weight
accorded to that Performance Objective as reflected in the above table.

 

 

(c)

The weighted percentages for each of Performance Objectives as determined above
shall be added together, and the resulting sum shall be multiplied by the target
number of Shares awarded under this Agreement. Any fractional share of the
Company resulting from such multiplication shall be rounded up to a whole share
of the Company.  The resulting figure shall be the number of shares issued to
the Employee.

 

The Committee shall certify whether and to what extent each Performance
Objective is satisfied before any Shares are awarded.  Such certification, and
the issuance of Shares pursuant to such certification, shall be made within 2½
months after June 30, 2022.

 

3. Price Paid by Employee.  The price to be paid by the Employee for the Shares
granted shall be         No          Dollars ($ 0.00      ) per share.

 

4. Voluntary Termination of Employment Prior to Retirement/Termination for
Cause.  If, prior to attaining the Performance Objective, the Employee
voluntarily terminates employment prior to attaining age 65 (or prior to
attaining age 60 with the accrual of 10 years of employment with the Company and
its subsidiaries) or the employment of the Employee is terminated for cause, the
performance stock granted to the Employee shall be forfeited.  The Committee
shall conclusively determine whether the Employee was terminated for cause for
purposes of this performance stock award.

 

5. Termination of Employment due to Death or Disability.  Subject to Section 8
below, if, prior to attaining the Performance Objectives, the Employee
terminates employment due to death or disability, a prorated portion of the
performance stock granted shall immediately vest, and the Company shall deliver
shares of Company stock underlying such prorated awards as if the maximum
Performance Objectives had been fully achieved.  Subject to Section 8 below, the
delivery of such shares shall occur (i) no later than 2½ months after the
Employee’s termination of employment due to death; or (ii) on the earlier of (A)
the first day of the seventh month following the date of the Employee’s
termination of employment due to disability or (B) the date of the Employee’s
death.  The prorated award shall be determined by multiplying the maximum number
of shares underlying the award by a fraction, the numerator of which is the
number of days from July 1, 2019, through the Employee’s last day of employment,
and the denominator of which is the number of days from July 1, 2019, through
June 30, 2022.  Any fractional share of the Company resulting from such a
prorated award shall be rounded up to a whole share of the Company.  The
Committee shall conclusively determine whether the Employee shall be considered
permanently disabled for purposes of this performance stock award.

 

6. Other Termination of Employment Other than Change of Control of
Company.  Subject to Section 8 below, if, prior to attaining the Performance
Objectives, the Employee voluntarily terminates employment after attaining age
65 (or after attaining age 60 with the accrual of 10 years of employment with
the Company and its subsidiaries), or is terminated for any reason other than
for cause or following a Change in Control of the Company as described in
Section 7, the performance stock granted to the Employee shall be paid on a
prorated basis if and when one or more of the Performance Objectives are
achieved.  The prorated award shall be determined by multiplying the number of
shares that would have been issued had the Employee remained employed through
June 30, 2022 by a fraction, the numerator of which is the number of days from
July 1, 2019, through the Employee’s last day of employment, and the denominator
of which is the number of days from July 1, 2019, through June 30, 2022.  Any
fractional share of the Company resulting from such a prorated award shall be
rounded up to a whole share of the Company.  Shares of the Company underlying
such prorated award shall be issued in the ordinary course after the
determination by the Committee that one or more of the Performance Objectives
has been achieved (and no later than 2½ months after June 30, 2022).

 

 

--------------------------------------------------------------------------------

 

 

7. Termination Following Change in Control.  Notwithstanding Sections 4, 5 and 6
above, and subject to Section 8 below, if an event constituting a Change in
Control of the Company occurs and the Employee thereafter either terminates
employment for Good Reason or is involuntarily terminated by the Company without
cause, then the performance stock granted hereunder shall immediately vest and
Shares of the Company underlying the award shall be delivered as if the maximum
Performance Objectives had been fully achieved.  The delivery of such shares
shall occur on the earlier of (i) the first day of the seventh month following
the date of the Employee’s termination of employment, or (ii) the date of the
Employee’s death. Employee’s continued employment with the Company, for whatever
duration, following a Change in Control of the Company shall not constitute a
waiver of his or her rights with respect to this Section 7. Employee's right to
terminate his or her employment pursuant to this Subsection shall not be
affected by his or her incapacity due to physical or mental illness.  For
purposes of this Section 7:

 

  

(a)

“Good Reason” shall mean, without the Employee’s written consent, the occurrence
after a Change in Control of the Company of any one or more of the following:

 

  

(i)

the assignment to the Participant of duties, responsibilities or status that
constitute a material diminution in the Participant’s duties, responsibilities,
or status or a material reduction or alteration in the nature or status of the
Participant’s duties and responsibilities;

 

  

(ii)

a material reduction by the Company in the Employee's annual base salary as in
effect immediately prior to the Change in Control of the Company or as the same
shall be increased after the Change in Control of the Company;

 

  

(iii)

a material change in the geographic location at which the Employee must provide
services; or

 

  

(iv)

a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.

 

  

(b)

“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:

 

  

(i)

if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)  whether or not the Company is then subject to such reporting requirement;

 

  

(ii)

if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than John Batten or any member of his family (the “Batten Family”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;

 

  

(iii)

if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

 

  

(iv)

upon the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the consummation of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all the Company's assets.

 

  

(c)    To constitute a termination for Good Reason hereunder:

 

  

(i)

Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and

 

  

(ii)

Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.

 

8. Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.

 

 

TWIN DISC, INCORPORATED

 

By:     ____________________________________

Its:     ____________________________________

 

EMPLOYEE:

 

__________________________________________

[NAME]

 